UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 149x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Melissa K. Gallagher President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b)  on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment IMS Family of Funds Building Wealth Wisely® IMS Capital Value Fund - IMSCX PROSPECTUS September 30, 2010 IMS Strategic Income Fund - IMSIX IMS Dividend Growth Fund - IMSAX www.imscapital.com Registered Investment Advisor since 1988 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. IMS Family of Funds Prospectus – September 30, 2010 IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, Oregon 97086 1-(800)-408-8014 TABLE OF CONTENTS SUMMARY SECTION – IMS CAPITAL VALUE FUND 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 2 Performance 3 Portfolio Management 4 SUMMARY SECTION – IMS STRATEGIC INCOME FUND 6 Investment Objective 6 Fees and Expenses of the Fund 6 Principal Investment Strategies 7 Principal Risks 8 Performance 10 Portfolio Management 11 SUMMARY SECTION – IMS DIVIDEND GROWTH FUND 13 Investment Objective 13 Fees and Expenses of the Fund 13 Principal Investment Strategies 14 Principal Risks 14 Performance 16 Portfolio Management 17 ADDITIONAL SUMMARY INFORMATION 17 Purchase and Sale of Fund Shares 17 Tax Information 17 Payments to Broker-Dealers and Other Financial Intermediaries 17 ADDITIONAL INFORMATION ABOUT THE IMS CAPITAL VALUE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 19 Principal Investment Strategies of the Value Fund 19 Principal Risks of Investing in the Value Fund 20 ADDITIONAL INFORMATION ABOUT THE IMS STRATEGIC INCOME FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 22 Principal Investment Strategies of the Income Fund 22 Principal Risks of Investing in the Income Fund 23 ADDITIONAL INFORMATION ABOUT THE IMS DIVIDEND GROWTH FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 28 Principal Investment Strategies of the Growth Fund 28 Principal Risks of Investing in the Growth Fund 29 ACCOUNT INFORMATION 31 How to Buy Shares 31 How to Exchange Shares 34 How to Redeem Shares 34 Determination of Net Asset Value 37 Dividends, Distributions and Taxes 38 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS 40 OTHER INVESTMENT INFORMATION 41 FINANCIAL HIGHLIGHTS 45 PRIVACY POLICY 51 FOR MORE INFORMATION Back Cover This Prospectus is designed to provide you with important information about investing in the IMS Family of Funds. The Funds are presented separately with descriptions of their investment objectives, their principal strategies and risks, a profile of who should invest, historical performance, expenses and financial highlights. Please be sure to consider this information carefully before investing in the Funds. SUMMARY SECTION – IMS CAPITAL VALUE FUND Investment Objective The investment objective of the IMS Capital Value Fund (the “Value Fund” or the “Fund”) is long-term growth from capital appreciation and, secondarily, income from dividends and interest. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Value Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 90 days of purchase) % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee % Distribution (12b-1) Fees NONE OtherExpenses 1 % Total Annual Fund Operating Expenses 1.78 % 1 Acquired Fund Fees and Expenses, which are less than 0.01% of average daily net assets of the Fund, are included in Other Expenses. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During the most recent fiscal year, the Value Fund’s portfolio turnover rate was 14.75% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in common stocks of mid-cap U.S. companies. The Fund’s advisor, IMS Capital Management, Inc., employs a selection process designed to produce a diversified portfolio of companies exhibiting both value and positive momentum characteristics. Value characteristics include a historically low stock price, as well as historically low fundamental ratios such as price to earnings, price to sales, price to book value and price to cash flow. Positive momentum characteristics include positive earnings revisions, positive earnings surprises, relative price strength and other developments that may favorably affect a company’s stock price, such as a new product or change in management. The advisor seeks to reduce risk through diversification and through the ownership of undervalued companies, which may be less volatile than overpriced companies whose fundamentals do not support their valuations. The Fund typically invests in “mid-cap” securities which the advisor defines as those with a market capitalization of at least $1 billion to $ 10 billion. The advisor generally seeks companies that the advisor believes are well-capitalized, globally diversified, and that have the resources to weather negative business conditions successfully. Most stocks in the Fund’s portfolio fall into one of the advisor’s seven strategic focus areas: healthcare, technology, financial services, communications/entertainment, consumer, consolidating industries and industries that, in the past, have declined less than others during general market declines. The advisor believes that stocks in these focus areas have the potential to produce superior long-term returns. In addition, the advisor carefully diversifies the Fund’s holdings to ensure representation in all ten major broad-based industry sectors as defined by Standard & Poor’s, Inc. Although the Fund intends to be invested primarily in mid-cap stocks as described above, the Fund may also invest in common stocks of any capitalization.The Fund may pursue its investment objective directly or indirectly through investments in other investment companies (including exchange-traded funds (“ETFs”), and open-end and closed-end mutual funds) that invest in the securities described above. The Fund typically will sell a portfolio company if both of the following occur: (1) a company’s stock price exceeds the advisor’s target sell price and (2) the company demonstrates that it may be losing positive momentum as described above.The Fund also could sell a portfolio company earlier if the adviser believes that the company’s stock price may not reach the advisor’s target sell price due to a material event, such as major industry-wide change, a significant change in the company’s management or direction, the emergence of a better opportunity within the same industry, or if the company becomes involved in a merger or acquisition. The Value Fund’s primary objective is capital appreciation.The Fund seeks to achieve its secondary objective of income by investing in dividend-paying stocks and seeking to earn interest on cash balances invested in money market funds. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund .Below are some of the specific risks of investing in the Fund. · Market Risk.The prices of securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations.The equity securities purchased by the Fund may involve large price swings and potential for loss.Investors in the Fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. · Mid-Cap Risk. Securities of companies with medium market capitalizations are often more volatile and less liquid than investments in larger companies. Mid- cap companies may face a greater risk of business failure, which could increase the volatility of the Fund’s portfolio. · Management Risk. The advisor’s value-oriented approach may fail to produce the intended results. If the advisor’s perception of the value of a company is not realized in the expected time frame, the Fund’s overall performance may suffer. · Investment Company Securities Risk. When the Fund invests in other investment companies, including ETFs, it will indirectly bear its proportionate share of any fees and expenses payable directly by the other investment company. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the underlying funds). ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value or an active market may not develop.Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). Performance The bar chart below shows how the Value Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. During the period shown in the bar chart, the highest return for a quarter was 24.34%% during the quarter ended June 30, 2003 and the lowest return for a quarter was -23.20% during the quarter ended December 31, 2008.The Fund’s year to date return as of June 30, 2010 was -6.48%. Average Annual Total Returns for the periods ended December 31, 2009 One Year Five Years Ten Years IMS Capital Value Fund Return Before Taxes % % % Return After Taxes on Distributions % -0.77 % % Return After Taxes on Distributions and Sale of Fund Shares % % % Russell Midcap Value Index (reflects no deduction for fees, expenses, or taxes) % % % S&P MidCap 400 Index (reflects no deduction for fees, expenses, or taxes) % % % S&P 500 Index (reflects no deduction for fees, expenses, or taxes) % % -0.96 % After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Current performance of the Fund may be lower or higher than the performance quoted above. Updated performance information may be obtained by calling (800) 934-5550 or accessed on the advisor’s website at www.imscapital.com. Portfolio Management Investment Advisor – IMS Capital Management, Inc. Portfolio Manager – Carl W. Marker, Chairman, President and primary portfolio manager of the advisor; Portfolio Manager of the Fund since its inception in 1996. For important information about buying and selling Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please see “Additional Summary Information ” on pages 17-18. SUMMARY SECTION – IMS STRATEGIC INCOME FUND Investment Objective The investment objective of the IMS Strategic Income Fund (the “Income Fund” or the “Fund”) is current income, and a secondary objective of capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Income Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 90 days of purchase) % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee % Distribution (12b-1) Fees NONE Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses 2.04 % Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During the most recent fiscal year, the Income Fund’s portfolio turnover rate was 467.90% of the average value of its portfolio. Principal Investment Strategies The Fund’s advisor, IMS Capital Management, Inc., has the flexibility to invest in a broad range of fixed income and equity securities that produce current income. The advisor allocates the Fund’s assets among different types of securities based on its assessment of potential risks and returns, and the advisor may change the weighting among securities as market conditions change, in an effort to obtain the most attractive combination of current income and, secondarily, capital appreciation. In pursuing its investment objectives, the Fund generally invests in corporate bonds, government bonds, dividend-paying common stocks, preferred and convertible preferred stocks, income trusts (including business trusts, oil royalty trusts and real estate investment trusts), money market instruments and cash equivalents. The Fund may also invest in structured products, such as reverse convertible notes , a type of structured note. Under normal circumstances, the Fund will invest at least 80% of its assets in dividend paying or other income producing securities. The Fund can invest in debt securities of any duration and maturity. The Fund considers investment-grade securities to be those rated BBB- or higher by Standard & Poor’s Corporation (“S&P”) or Baa3 or higher by Moody’s Investor Services, Inc. (“Moody’s”), or if unrated, determined by the Fund’s advisor to be of comparable quality, each at the time of purchase. The Fund may also invest up to 35% (measured at the time of purchase) of its assets in domestic high yield fixed income securities (“junk bonds ”) of any duration and maturity. The Fund may continue to hold a security that later becomes illiquid.At times, the Fund’s position in illiquid securities will comprise a significant portion of the portfolio.Illiquid securities are subject to a number of risks which are discussed below.If market quotations for illiquid securities are not readily available, or are deemed unreliable by the Fund’s advisor, the security will be valued at a fair value determined in good faith by the advisor.There is no assurance that the Fund will receive fair valuation upon the sale of a security.The Fund may invest up to 25% (measured at the time of purchase) of its assets in foreign equity and debt securities that pay dividends or interest , including foreign debt securities and foreign sovereign debt of any duration, quality and maturity, as well as securities of issuers located in emerging markets. The Fund’s advisor seeks to invest in debt securities it expects will have a high yield to maturity or dividend yield relative to potential price volatility, such as a securities of an issuer which the adviser believes have a stable or improving financial condition with a higher than average yield for its asset class, or securities that the adviser expects will continue to pay dividends and increase in price. The Fund typically will sell a portfolio security if any of the following occur: (1) the security price exceeds the advisor’s target sell price; (2) market conditions or the issuer’s financial condition threaten the security’s price or coupon/dividend payment; or (3) the Fund’s adviser identifies a security it deems more attractive or better suited to achieving the Fund’s investment objective. Because the Fund is non-diversified, the Fund may take larger positions in a smaller number of companies than a diversified fund. Subject to the limitations described above, the Fund may pursue its investment objective directly or indirectly through investments in other investment companies (including ETFs, and open-end and closed-end mutual funds) that invest in the securities described above. As a result of the advisor’s overall strategy, the Fund engages in active trading of portfolio securities which causes the Fund to experience a high portfolio turnover rate. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency. As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and y ou may lose money by investing in the Fund .Below are some of the specific risks of investing in the Fund. · Fixed Income Securities Risk. The value of the Fund may fluctuate based upon changes in interest rates and market conditions. As interest rates rise, the value of most income producing instruments decreases to adjust to price the market yields. Interest rate risk is greater for long-term debt securities than for short-term and floating rate securities. It is possible that an issuer of a security will become unable to meet its obligations.This risk is greater for securities that are rated below investment grade or that are unrated. · High Yield Securities Risk. The Fund may be subject to greater levels of price volatility as a result of investing in high yield securities and unrated securities of similar credit quality (commonly known as junk bonds). The issuers of such bonds have a lower ability to make principal and interest payments. An economic downturn, a period of rising interest rates or increased price volatility could adversely affect the market for these securities, and reduce the number of buyers should the Fund need to sell these securities (liquidity risk). Should an issuer declare bankruptcy, the Fund could also lose its entire investment. · Liquidity Risk.Illiquid securities in the Fund’s portfolio may reduce the Fund’s returns because the Fund may be unable to sell such illiquid securities at an advantageous time or price. · Dividend Strategy Risk.There can be no assurances that the advisor will be able to correctly anticipate the level of dividends that companies will pay in any given timeframe.If the advisor’s expectations as to potential dividends are wrong, the Fund’s performance may be adversely affected. The strategy also will expose the Fund to increased trading costs and potential for short-term capital losses or gains. · Market Risk. The prices of securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations.The equity securities purchased by the Fund may involve large price swings and potential for loss.Investors in the Fund should have a long-term perspective and be able to tolerate potentially sharp declines in value.Investments such as junk bonds, reverse convertible notes and emerging market securities typically are more volatile than common stock or similar investments.The Fund may be subject to increased volatility as a result of these investments. · Qualified Dividend Tax Risk.There can be no assurances that the dividends received by the Fund from its investments will consist of tax advantaged qualified dividend income (including dividends eligible for the dividend received deduction for Fund shareholders that are otherwise eligible for such deduction) or long-term capital gains for the Fund or its shareholders.Furthermore, there is no guarantee that qualifying dividends and/or capital gains will continue to receive favorable tax treatment in future years.This favorable treatment is currently scheduled to expire for tax years beginning after December 31, 2010. · Income Trust Risk. Investments in income trusts are subject to various risks related to the underlying operating companies controlled by such trusts, including dependence upon specialized management skills and the risk that such management may lack or have limited operating histories. When the Fund invests in oil royalty trusts, its return on the investment will be highly dependent on oil and gas prices, which can be highly volatile. Moreover, oil royalty trusts are subject to the risk that the underlying oil and gas reserves attributable to the royalty trust may be depleted. As a group, business trusts typically invest in a broad range of industries and therefore the related risks will vary depending on the underlying industry represented in the business trust’s portfolio. · Foreign Securities Risk. Investments in foreign securities may be affected by currency controls and exchange rates; different accounting, auditing, financial reporting, and legal standards and practices; expropriation; changes in tax policy; greater market volatility; differing securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends.These risks may be heightened in connection with investments in emerging or developing countries. · Management Risk. The strategy used by the advisor may fail to produce the intended results, and you could lose money. · Non-Diversification Risk. As a non-diversified fund, the Fund’s portfolio may at times focus on a limited number of companies. The poor performance of an individual security in the Fund’s portfolio will have a greater negative impact of the Fund’s performance than if the Fund’s assets were diversified among a larger number of portfolio securities. · Portfolio Turnover Risk.The Fund’s investment strategy may involve active trading, which would result in a high portfolio turnover rate, which may negatively affect performance. · Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. Preferred stock generally is subject to risks associated with fixed income securities, including credit risk and sensitivity to interest rates.Changes in economic conditions or other circumstances that have a negative impact on the issuer are more likely to lead to a weakened capacity to pay the preferred stock obligations than is the case with higher grade securities. Preferred stock issuers, under certain conditions, may skip or defer dividend payments for long periods of time.As with common stock, preferred stock is subordinated to bonds and other debt instruments in any issuer’s capital structure in terms of priority to corporate income and liquidation payments, and therefore is subject to greater credit risk than those debt instruments. · REIT Risk.To the extent that the Fund invests in companies that invest in real estate, such as REITs, the Fund may be subject to risk associated with the real estate market as a whole, such as taxation, regulations, and economic and political factors that negatively impact the real estate market, and with direct ownership of real estate, such as decrease in real estate values, overbuilding, environmental liabilities and increases in operating costs, interest rates and/or property taxes. · Investment Company Securities Risk. When the Fund invests in other investment companies, including ETFs, it will indirectly bear its proportionate share of any fees and expenses payable directly by the other investment company. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the underlying funds). ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value or an active market may not develop.Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). · Structured Notes Risk. Structured notes, such as reverse convertible notes, are subject to a number of fixed income risks including general market risk, interest rate risk, as well as the risk that the issuer on the note may fail to make interest and/or principal payments when due, or may default on its obligations entirely. In addition, as a result of imbedded derivative features in these securities, structured notes generally are subject to more risk than investing in a simple note or bond issued by the same issuer. Performance The bar chart below shows how the Income Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. During the period shown in the bar chart, the highest return for a quarter was 19.69% during the quarter ended September 30, 2009 and the lowest return for a quarter was -25.03% during the quarter ended December 31, 2008.The Fund’s year to date return as of June 30, 2010 was 2.95%. Average Annual Total Returns for the periods ended December 31, 2009 One Year Five Years Since Inception(11/5/02) IMS Strategic Income Fund Return Before Taxes % -1.07 % % Return After Taxes on Distributions % -4.07
